Title: From George Washington to Major General William Heath, 4 October 1778
From: Washington, George
To: Heath, William


          
            Dear Sir.
            Head Quarters [Fishkill] 4th October 1778.
          
          I am to thank you for your favor of the 28th Ulto and its several inclosures—the intelligence given you by Mr Colvill is very interesting 
            
            
            
            if it can be depended on—and particularly to Count d’Estaing—to whom no doubt you have communicated it.
          Your distribution of the twelve hundred Militia men ordered out by the Council of State—exactly coincides with my wishes—their labour if it has not its immediate use, will remain a permanent security to the town—and as you observe give confidence and tranquillity to our allies.
          Every intelligence of the progress of Clothing, is very acceptable to me—as it diminishes my anxiety—and opens the prospect of a happy completion of our wishes in this important article—the stopping a sufficient quantity for the invalids was perfectly right.
          The Enemy in the Jersey continue nearly in the same position as when I last had the pleasure of writing to you and will probably retire as soon as they have secured their Plunder—A packet is arrived at New York—which will probably determine General Clintons Plans. I am Dear Sir with great regard Your most obedt Servt
          
            Go: Washington
          
        